 

 

Case 3:21-cr-20459-RHC-DRG ECF No. 1, PagelD.1 Filed 07/14/21 Page 1of3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
Case: 3:21-cr-20459
UNITED STATES OF AMERICA, Judge: Cleland, Robert H.
MJ: Grand; David R.
Plaintiff, Filed: 07-14-2021
, INDI USA VS BANES (DP)
V. VIO: 18 U.S.C. § 111(a), (b)
ROWLAND TODD BANES,
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

18 U.S.C. § 111(a), (b)
Assaulting a Federal Officer Using a Deadly or Dangerous Weapon

On or about May 27, 2020, in the Eastern District of Michigan, the
defendant, Rowland BANES, did, knowingly and intentionally, forcibly assault,
resist, oppose, impede, intimidate, and interfere with J.H., a Special Agent of the
Federal Bureau of Investigation, a person designated in Section 1114 of Title 18,
United States Code, while J.H. was engaged in the performance of his official
duties, and in doing so, BANES did use a deadly and dangerous weapon, to wit, a

firearm; in violation of 18 U.S.C. § 111(a), (b).

S

 

 
 

Case 3:21-cr-20459-RHC-DRG ECF No. 1, PagelD.2 Filed 07/14/21 Page 2 of 3

FORFEITURE ALLEGATIONS
18 U.S.C. § 924(d), 28 U.S.C. § 2461
Criminal Forfeiture

The allegations contained in Count One of this Indictment are hereby
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 18 U.S.C. § 924(d) together with 28 U.S.C. § 2461.

As aresult of the foregoing violation, as charged in Count One of this
Indictment, the defendant shall forfeit to the United States any firearm or

ammunition involved in or used in his knowing violation of 18 U.S.C. § 111 (a), |

(b).
THIS IS A TRUE BILL

s/ Grand Jury Foreperson
GRAND JURY FOREPERSON

SAIMA S. MOHSIN
Acting United States Attorney

BENJAMIN C. COATS
Chief, Major Crimes

s/ Meghan Sweeney Bean
MEGHAN SWEENEY BEAN
Assistant United States Attorney
211 West Fort Street, Suite 2001
Detroit, Michigan 48226

(313) 226-0214 —
meghan.bean@usdoj.gov

Dated: July 14, 2021

 
 

 

Case 3:21-cr-20459-RHC-DRG ECF No. 1, PagelD.3 Filed 07/14/21 Page 3 of 3

 

United States District Court Criminal Case Cover Sheet | Case Number
Eastern District of Michigan

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 
   

 

 

 

 

. | 2 | Companion Case Number:
This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
Ll ves No AUSA's Initials: HAS ED

 

 

 

Case Title: USA v. Rowland Todd Banes

County where offense occurred: Wayne

Check One: Felony _]Misdemeanor []Petty
¥_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

[_]Corrects errors; no additional charges or defendants.
[]Involves, for plea purposes, different charges or adds counts.
[_|Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

July 14, 2021
Date

 

21 _ Fort Street, Suite 2001

Detroit, MI 48226-3277

Phone: 313-226-0214

Fax: 313-226-2372

E-Mail address: Meghan.Bean@usdoj.gov
Attorney Bar #: P80790

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16

 
